Cite as 26 I&N Dec. 796 (A.G. 2016)

Interim Decision #3869

Matter of Martin CHAIREZ-Castrejon, Respondent
Matter of Vera SAMA, Respondent
Decided by Attorney General September 6, 2016
U.S. Department of Justice
Office of the Attorney General
The Attorney General lifted the stay and remanded these cases to the Board of
Immigration Appeals for appropriate action.

BEFORE THE ATTORNEY GENERAL
By Attorney General Order No. 3583-2015 (Oct. 30, 2015), I directed
the Board of Immigration Appeals (“Board”), pursuant to 8 C.F.R.
§ 1003.1(h)(1)(i) (2015), to refer to me the above-captioned cases for
review of the Board’s decisions. The Board’s decisions were automatically
stayed pending my review. To assist me in my review, I invited the parties
to these proceedings and interested amici to submit briefs addressing the
following issue:
What is the proper approach for determining “divisibility” within the meaning of
Descamps v. United States, 133 S. Ct. 2276 (2013)? In particular, does Descamps
require that a criminal statute be treated as “divisible” for purposes of the modified
categorical approach only if, under applicable law, jurors must be unanimous as to
the version of the offense committed?

After the parties and interested amici submitted their briefs, the United
States Supreme Court granted a petition for a writ of certiorari in Mathis
v. United States, No. 15-6092, a case presenting the question of the
appropriate method for determining “divisibility” in the context of a
criminal prosecution. See 136 S. Ct. 894 (2016) (mem.). On June 23,
2016, the Supreme Court issued its decision in Mathis. See 136 S. Ct. 2243
(2016). I now hereby lift the stay and remand these cases to the Board for
any appropriate action.

796

